Citation Nr: 1611542	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-09 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises located in the Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of nonservice-connected pension benefits in the principal amount of $47,442 for the period from February 1, 2008, to November 30, 2012.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2014 and December 2014, the Veteran submitted multiple notices of disagreement with rating decisions that were issued by the RO in Chicago, Illinois, in February 2014 and November 2014.  That RO has not yet issued a statement of the case as to the identified issues.  Generally, the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the Chicago RO is still taking action on these issues, the Board will not exercise formal jurisdiction over them at this time.

Additionally, the Veteran submitted a claim for service connection for multiple conditions, to include leg edema and numbness of the hands and feet, in May 2015.  As these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  For the period from February 1, 2008, to November 30, 2012, the Veteran was in receipt of unreported income resulting in a $47,442 overpayment of nonservice-connected pension benefits.

2.  Recovery of the overpayment would not be against equity and good conscience.


CONCLUSION OF LAW

An overpayment of VA pension benefits in the amount of $47,442 was properly created, and the Veteran is not entitled to waiver of recovery of the overpayment.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA duties to notify and to assist do not apply to the claim of waiver of recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In any event, the Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2015).  The Veteran had notification of the decision of the Committee on Waivers and Compromises, dated March 2013, setting forth the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment.  In its decision, the Committee also informed the Veteran of the reasons that his claim was denied and the evidence it had considered in denying the claim.  The general advisements were reiterated in the Statement of the Case issued in April 2013.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence.


II.  Entitlement to Waiver of Recovery of Overpayment

Relevant Legal Principles

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled.  38 C.F.R. § 1.962 (2015).  Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States.  See Mountford v. Shinseki, 24 Vet. App. 443, 450, n.6 (2011) (citing 38 U.S.C.A. §§ 3685, 5314).

In determining whether a waiver of overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  Jordan v. Brown, 10 Vet. App. 171 (1997).

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2015); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The resolution of this question involves the consideration of various elements including, inter alia, the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the Veteran changed his position to his detriment as a result of the overpayment.

Facts and Analysis

The Veteran seeks a waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $47,442.  While it appears that some of this amount may have been recouped, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount of overpayment in the calculated amount of $47,442.

The pertinent facts in this case are as follows.  In September 1996, the Veteran was awarded nonservice-connected disability pension benefits.  See 38 U.S.C.A. § 1521 (West 2014) (indicating that the Secretary shall pay to each veteran of a period of war who is permanently and totally disabled from nonservice-connected disability, pension at an annual rate that may be reduced by the amount of the veteran's annual income).  In the years that followed, VA regularly sent the Veteran letters informing him of his responsibility to report any income.  More specifically, the Veteran received letters from VA informing him of his responsibility to report any income received, including Social Security payments or earnings, for the purpose of correctly calculating his VA pension.  These letters were sent to the Veteran in November 2007, December 2007, November 2008, December 2009, December 2010, December 2011, and December 2012.

In 2011, an Income Verification Match revealed that the Veteran received unearned income in 2008 and 2009 that he failed to report to VA. In letters dated February 2012 and December 2012, the RO proposed to count the Veteran's unreported income, effective February 1, 2008, and proposed to stop the Veteran's nonservice-connected pension benefits on that date.  Further, the RO proposed to disburse service-connected compensation benefits at the 20 percent rate, effective February 1, 2008.  In March 2013, a decision by the Committee on Waivers and Compromises found that the Veteran's annual income during the period February 1, 2008, through November 30, 2012, exceeded the maximum limit for payment of VA nonservice-connected pension benefits, he was at fault in incurring the debt, and the recovery of overpayment of VA pension benefits in the amount of $47,422 was proper under the principles of equity and good conscience.

The Veteran contends that without his VA pension, he is unable to pay his bills and has experienced financial hardship.  Notably, however, the Veteran has not disputed the validity of the debt.  In a November 2011 statement, he confirmed that he received unearned income from 2008 to 2011.

Based on the foregoing, the Board finds that the overpayment was properly created because the Veteran received greater benefits than were authorized by law and his failure to act contributed to the payment of those benefits.  Schaper, 1 Vet. App. at 430.

As noted previously, 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b) indicate that a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recover of an overpayment.  The Committee on Waivers and Compromises concluded in its March 2013 decision that the facts in this case do not show that the mandatory bars to waiver apply in the present case, and the Board agrees.

Now, the Board turns to whether collection of the debt would be against equity and good conscience.  As noted previously, the Committee on Waivers and Compromises denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience, as it would result in an unfair gain to the Veteran.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.965.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1) Fault of the debtor. Whether the actions of the debtor contributed to the creation of the debt.

(2) Balancing of faults. Weighing of the fault of the debtor against that of the VA.

(3) Undue hardship. Whether collection would deprive the debtor or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5) Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or the incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

After reviewing the record, and having considered the contentions, the Board concludes that the Veteran was solely at fault in the creation of the overpayment.  At the outset, the Board finds that the Veteran had notice of his duty to report any income received, as VA provided him with multiple letters informing him of this obligation.  These letters clearly state that the Veteran is responsible for reporting income from all sources and changes in net worth.  In light of this clear language, the Board finds that the Veteran was aware of his obligation to report his income.  Further, the Veteran has already been subject to recovery of overpayment of VA pension benefits in November 2004 and January 2009 due to unreported income that was discovered through IVM.  In short, the Board finds that the Veteran was duly informed of his obligation to report any income received, yet failed to do so.  This led directly to the creation of the overpayment in this case.  Furthermore, there is no indication of any fault on the part of VA in the creation of the overpayment.

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  Withholding benefits to recover the debt would not defeat the purpose of pension benefits because the Veteran was not entitled to benefits received in light of his unreported income, which resulted in the creation of the debt.

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  VA made payments of pension benefits for several years without knowledge of the Veteran's unreported income.  These benefits were intended to compensate the Veteran for his inability to work or earn income due to nonservice-connected disability.  There is no evidence to show that he took any action to report this income despite being repeatedly informed of his obligation to do so.  Under such circumstances, to allow him to retain VA pension benefits would constitute unjust enrichment.  In addition, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

The Board acknowledges that recovery of the debt will likely result in financial hardship for the Veteran.  However, considerations of hardship must be weighed against the other factors, which, as discussed above, are against the Veteran's claim.  Most significantly, the Veteran is solely at fault for creation of the debt and waiver of recovery would result in unjust enrichment.  The Board finds that waiver of recovery cannot be granted in this matter, despite a showing of financial hardship.

As the preponderance of the evidence is against the petition for waiver of recovery, the benefit of the doubt rule does not apply, and the appeal in the matter must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

For the period from February 1, 2008, to November 30, 2012, an overpayment of VA pension benefits in the amount of $47,442 was properly created, and waiver of recovery of the overpayment is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


